EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 350 Park Avenue, 14th Floor New York, NY 10022 Supplement Dated December 15, 2015 To Prospectus Dated May 1, 2015 Effective December15, 2015, the names of the following underlying funds changed. The corresponding Subaccount also changed its name accordingly. All references to the former names in the current prospectus are hereby changed to reflect the new names. Former Name New Name Wells Fargo Advantage International Equity VT Wells Fargo International Equity VT Wells Fargo Advantage Intrinsic Value VT Wells Fargo Intrinsic Value VT Wells Fargo Advantage Omega Growth VT Wells Fargo Omega Growth VT Wells Fargo Advantage Opportunity VT Wells Fargo Opportunity VT Wells Fargo Advantage Small Cap Value VT Wells Fargo Small Cap Value VT The information regarding the Wells Fargo funds in the table under the “Frequent Transfer Restrictions” section of the Prospectus is deleted and replaced with the following: Subaccount Transfer Block Restriction (# of Calendar Days) Wells Fargo International Equity VT, Wells Fargo Intrinsic Value VT, Wells Fargo Omega Growth VT, Wells Fargo Opportunity VT, Wells Fargo Small Cap Value VT 30 days Please Retain This Supplement For Future Reference
